          Case 2:20-cv-00679-APG-EJY Document 23 Filed 08/31/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Yoandy Fernandez Morales,                              Case No.: 2:20-cv-00679-APG-EJY

 4          Plaintiff                                    Order Denying Motion for Entry of
                                                                     Default
 5 v.
                                                                      [ECF No. 22]
 6 Ben Gutierrez,

 7          Defendants

 8

 9         Plaintiff Yoandy Fernandez Morales filed a motion for entry of default. ECF No. 22. He

10 contends that defendant Ben Gutierrez accepted service of process but has not filed an answer to

11 Morales’ complaint. That is incorrect. Gutierrez filed an answer on July 26, 2021. See ECF No.

12 19. Therefore, entry of default against him would be improper.

13         Morales also contends that Dr. Landsma is a defendant in this case. That, too, is

14 incorrect. The only defendant named in the complaint is Gutierrez. See ECF No. 8 at 1-2.

15         I THEREFORE ORDER that Morales’ motion for entry of default (ECF No. 22) is

16 DENIED.

17         Dated: August 31, 2021

18                                                          _________________________________
                                                            U.S. District Judge
19

20

21

22

23
